Riviere v City of New York (2015 NY Slip Op 02744)





Riviere v City of New York


2015 NY Slip Op 02744


Decided on April 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-04357
 (Index No. 25361/11)

[*1]Narissa Riviere, appellant, 
vCity of New York, et al., respondents.


Burns & Harris, New York, N.Y. (Brian J. Isaac, Blake Goldfarb, and Judith F. Stempler of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow, Margaret G. King, and Carolyn A. McMenemy of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ash, J.), dated March 11, 2013, which granted the motion of the defendants the City of New York and the New York City Department of Sanitation for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action against the City of New York and the New York City Department of Sanitation (hereinafter together the City defendants), to recover damages for personal injuries she allegedly sustained when she slipped and fell on snow and ice while walking in the crosswalk across a roadway in Brooklyn. The Supreme Court granted the City defendants' motion for summary judgment dismissing the complaint.
"Under the storm in progress rule, the City generally cannot be held liable for injuries sustained as a result of slippery conditions that occur during an ongoing storm, or for a reasonable time thereafter" (Mazzella v City of New York, 72 AD3d 755, 756). "A reasonable period of time is the period  within which the municipality should have taken notice of the icy condition and, in the exercise of reasonable care, remedied it'" (Cooke v City of New York, 300 AD2d 338, 339, quoting Valentine v City of New York, 86 AD2d 381, 383, affd 57 NY2d 932; see also Wines v City of New York, 283 AD2d 639, 640). On a motion for summary judgment, the question of whether a reasonable time has elapsed may be decided as a matter of law by the court, based upon the circumstances of the case (see Valentine v City of New York, 57 NY2d 932).
The City defendants demonstrated their entitlement to judgment as a matter of law by submitting evidence, which included climatological data, that they did not have a reasonably sufficient period of time after the cessation of a snow storm to clear the accident site before the plaintiff's fall. In opposition to the City defendants' prima facie showing, the plaintiff failed to raise a triable issue of fact.
The plaintiff's remaining contention is without merit.
BALKIN, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court